In a proceeding pursuant to CPLR article 78 inter alia to review respondents’ determination, dated February 4, 1975, which, after a hearing, denied petitioners’ application for preliminary subdivision plat approval, petitioners appeal from a judgment of the Supreme Court, Orange County, dated August 26, 1975, which confirmed the determination. Judgment affirmed, with costs. The evidence adduced at the hearing supports the determination of the planning board. The prosposed plat did not comply with the amended zoning ordinance; the "sketch plan” ■ approval of the cluster development did not vest petitioners with the right to develop in accordance with that plan absent final plat approval (see Village Law, §§ 7-738, 7-708, subd 2). Moreover, the evidence supports the determination of the planning board that the proposed subdivision will overutilize the sewage treatment plant (cf. Matter of Parmadale Development v Planning Bd. of Town of Parma, 35 AD2d 904). Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.